On Remand from the Supreme Court of Alabama

LONG, Presiding Judge.
The prior judgment of this court, King v. State, 707 So.2d 652 (Ala.Cr.App.1996), has been affirmed in part and reversed in part by the Supreme Court of Alabama and the cause remanded with instructions to order a new trial as to Counts I and III of the indictment. In accordance with Ex parte King, 707 So.2d 657 (Ala.1997), the judgment is reversed and the cause is remanded to the trial court for *663compliance with the instructions of the Supreme Court.
REVERSED AND REMANDED.
All the Judges concur.